     Case 2:21-cv-00265-VAP-GJS Document 14 Filed 05/03/21 Page 1 of 1 Page ID #:74




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
                                                   Case No.: 2:21-cv-00265-VAP (GJSx)
10
11    MARCO ANDRADE RIOS,                          ORDER OF DISMISSAL WITH
                                                   PREJUDICE
12
                   Plaintiff,
13
            v.
14
15    CITIBANK, N.A.,
16                 Defendant.
17
18
            Upon review of the Parties’ Stipulation of Dismissal with Prejudice, and
19
20
      good cause appearing,

21    IT IS ORDERED that the Stipulation is GRANTED.
22
            The above-entitled matter is hereby dismissed with prejudice, with the
23
24    parties to bear their own attorneys’ fees and costs,
25
            IT IS SO ORDERED.
26
27    Dated: May 3, 2021                              ____________________________
                                                      Honorable Virginia A. Phillips
28
                                                      United States District Judge
                                                -1-
